Title: To George Washington from Commodore John Hazelwood, 12 October 1777
From: Hazelwood, John
To: Washington, George



Ship Montgomery October 12th 1777

I received your Excellencys just now, but to comply with your desire at present is impossible, as the Enimy have one Battery at the Mouth of Schuylkill and another at or near Hollenders Creek, and large parties of Men station’d in different parts above and below Webbs Ferry. Also one redoubt opposite to Fort Mifflin, which was attack’d this Morning by landing a number of Men, and the Galleys covering them and firing on the redoubt, but the Enimy appear’d so much superior in number to us that our people were oblig’d to return after having two Men killed and five Wounded. Our Fleet is so reduc’d by Desertion that four of the Galleys have not Men enough to Man One, and if I should land a number of those on board the other Galleys I can have no dependence on their return. Your Excellency may depend I will do every thing in my power to distress and annoy the Enimy, and join most heartily in any measures with the Gentlemen of the Land Army and give them every assistance in my power and am Sir Your Most Obedient Humble Servant

John Hazelwood


P.S. If your Excellency could furnish me with One hundred and fifty Men acquainted with the water, it would enable me to support the pass effectifely.

